Exhibit 10.2

CARRAMERICA REALTY CORPORATION

CHANGE IN CONTROL

SEVERANCE PAY PLAN

CarrAmerica Realty Corporation (the “Company”), sets forth herein the terms of
its Change in Control Severance Pay Plan (the “Plan”) as follows:

SECTION 1. PURPOSE.

The Board of Directors of the Company (the “Board”) believes that it is in the
best interests of the Company to encourage the continued employment with and
dedication to the Company of certain of the Company’s and its Affiliate’s
officers and employees in the face of potentially distracting circumstances
arising from the possibility of a change in control of the Company, and the
Board has established the Plan for this purpose.

SECTION 2. DEFINITIONS.

(a) “Accrued Obligations” means, with respect to an Employee, the sum of (1) the
Employee’s Annual Base Salary through the Date of Termination to the extent not
theretofore paid, (2) the product of (x) the Employee’s Annual Bonus and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is 365, and
(3) any compensation previously deferred by the Employee (together with any
accrued interest or earnings thereon) and any accrued vacation pay, in each
case, to the extent not theretofore paid.

(b) “Affiliate” means, with respect to the Company, any company or other trade
or business that controls, is controlled by or is under common control with the
Company within the meaning of Rule 405 of Regulation C under the Securities Act
of 1933, as now in effect or as hereafter amended, including, without
limitation, any subsidiary.

(c) “Annual Base Salary” means, with respect to an Employee, the greater of
(a) the annual base salary payable to the Employee by the Company and its
Affiliates as of the Date of Termination or (b) the amount equal to twelve times
the highest monthly base salary paid or payable, including any base salary which
has been earned but deferred, to the Employee by the Company and its Affiliate
in respect of the twelve-month period immediately preceding the month in which
the Date of Termination occurs.



--------------------------------------------------------------------------------

(d) “Annual Bonus” means, with respect to an Employee, the amount that would be
paid to the Employee as bonus payments if the Employee achieved all performance
targets for the year.

(e) “Board” means the Board of Directors of the Company.

(f) “CarrAmerica Service Provider” means any employee or independent contractor
of the Company or any of its Affiliates.

(g) “Cause” for termination of an Employee’s employment by the Company shall be
deemed to exist if: (a) the Employee is found guilty by a court of having
committed fraud or theft against the Company and such conviction is affirmed on
appeal or the time for appeal has expired; (b) the Employee is found guilty by a
court of having committed a crime involving moral turpitude and such conviction
is affirmed on appeal or the time for appeal has expired; (c) in the reasonable
judgment of the Board, the Employee has compromised trade secrets or other
similarly valuable proprietary information of the Company; or (d) in the
reasonable judgment of the Board, the Employee has engaged in gross or willful
misconduct that causes substantial and material harm to the business and
operations of the Company or any of its Affiliates, the continuation of which
will continue to substantially and materially harm the business and operations
of the Company or any of its Affiliates in the future.

(h) “Change in Control” means any of the following to occur, provided that only
the first such event to occur shall be a Change in Control for purposes of this
Plan:

(1) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of more than 50% of either
(i) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (h), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition by the Company; (ii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; and
(iii) any acquisition by any entity pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (3) of this Section 2(h); or

(2) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director

 

2



--------------------------------------------------------------------------------

subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(3) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, and (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 35% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

(4) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(i) “Change in Control Date” means, with respect to a Change in Control Event,
the date of consummation of the Change in Control relating to such Change in
Control Event.

 

3



--------------------------------------------------------------------------------

(j) “Change in Control Event” means the earlier to occur of (i) a Change in
Control or (ii) the execution and delivery by the Company of an agreement
providing for a Change in Control.

(k) “Change in Control Period” means the period commencing upon a Change in
Control Event and ending two years after the Change in Control Date.

(l) “Company” means CarrAmerica Realty Corporation or, from and after a Change
in Control of the Company, the successor to the Company in any such Change in
Control.

(m) “Comparable Position” means a job of similar duties as with the Company, and
such pay and benefits at a level that would not give rise to Good Reason under
this Plan.

(n) “Date of Termination” means, with respect to an Employee, the effective date
of termination of the Employee’s employment with the Company or any of its
Affiliates.

(o) “Employee” means an employee of the Company or an Affiliate of the Company,
who was an employee of CarrAmerica Realty Corporation or its Affiliate
immediately prior to the Change in Control Event and who is not a party to an
individual change in control agreement that provides for the same or better
benefits than are provided by this Plan. In addition, any person who would be
treated as an Employee, and is eligible for retention/severance payments in
connection with the disposition of portfolio properties (hereafter, “retention
payments”), shall not be treated as an Employee and thus shall not be covered by
this Plan in connection with such a portfolio asset sale, unless he or she
waives such retention payments.

(p) “Good Reason” means, with respect to an Employee: (i) any reduction in the
Employee’s base salary, (ii) any reduction in the Employee’s incentive
compensation (including the value of any equity based incentive), (iii) any
reduction in the aggregate employee benefits provided to such Employee,
(iv) that the Employee has his responsibilities or areas of supervision with the
Company substantially reduced, or (v) that the Employee is required to move his
employment location to a location 35 miles or more from his job-site immediately
prior to the Effective Date.

(q) “Other Benefits” means, with respect to an Employee, any other amounts or
benefits required to be paid or provided or which the Employee is eligible to
receive under any plan, program, policy or practice or contract or agreement of
the Company and its Affiliates.

 

4



--------------------------------------------------------------------------------

(r) “Severance Period” means the number of months equivalent to the period on
which the severance benefits payable pursuant to Section 4(a)(i)(B) are
determined.

SECTION 3. TERM.

This Plan shall be effective for a period commencing on January     , 2006 and
ending on                     , 2008; provided, however, that, in the event of a
Change in Control Event during the term of this Plan, the term of this Plan
shall be automatically extended, if necessary, so that this Plan remains in full
force and effect for the Change in Control Period relating to such Change in
Control Event and until all payments required to be made hereunder have been
made. References herein to the term of this Plan shall include the initial term
and any additional period for which this Plan is extended or renewed.

SECTION 4. SEVERANCE BENEFITS FOLLOWING A CHANGE IN CONTROL.

(a) Good Reason; Other Than for Cause. If a Change in Control Event occurs
during the term of this Plan and the Company terminates an Employee’s employment
other than for Cause or the Employee terminates employment for Good Reason
during the Change in Control Period:

(i) The Company shall pay to the Employee the following amounts:

A. the Accrued Obligations in a lump sum in cash within 10 days of the Date of
Termination;

B. the severance benefits provided in Schedules A, B or C, as applicable;
provided further, that the Employee has executed a Waiver and Release
substantially in the form set forth in Schedule D, and the revocation period for
such Waiver and Release has passed.

The Company shall pay the amounts provided in subparagraph (B) in a lump sum in
cash within 10 days of the Employee’s Date of Termination; provided further,
that the Company shall provide the Employee with notice of employment
termination and with a copy of the Waiver and Release sufficiently in advance of
the Date of Termination to satisfy the 21 or 45 day consideration period, as
applicable, under the Waiver and Release. All severance benefits provided to an
Employee pursuant to subparagraph (B) of this Section 4(a)(i) shall be reduced
and/or offset by any notice, payments or benefits to which the Employee may be
entitled under the federal Worker Adjustment and Retraining Notification (WARN)
Act, 29 U.S.C. § 2101 et seq., as amended, and any applicable state plant or
facility closing or mass layoff law.

 

5



--------------------------------------------------------------------------------

The mere occurrence of a Change in Control shall not be treated as a termination
of an Employee’s employment under this Plan, nor shall the mere transfer of an
Employee’s employment to an Affiliate of the Company be treated as a termination
under this Plan. Further, an Employee shall not be eligible for any severance
benefits provided in subparagraph (B) of this Section 4(a)(i) if, after the
Change in Control, the Employee is terminated as a result of an acquisition,
sale, spin-off, outsourcing or other business transaction of the Company or its
Affiliate in connection with which (1) the successor party agrees for the
remaining duration of the Change in Control Period, and agrees to cause its
applicable affiliate, to provide severance benefits at least equal to those
provided under this Plan, and (2) the Employee either is offered continued
employment with the successor party or its affiliate in a Comparable Position to
the one held by the Employee immediately prior to his or her Date of Termination
or declines an interview for such a Comparable Position.

Anything in this Plan to the contrary notwithstanding, if, as a result of
termination of an Employee’s employment with the Company, the Employee would
receive any payment that, absent the application of this paragraph of
Section 4(a)(i), would be subject to interest and additional tax imposed
pursuant to Section 409A(a) of the Code as a result of the application of
Section 409A(2)(B)(i) of the Code, then no such payment shall be payable prior
to the date that is the earliest of (1) 6 months after the Employee’s Date of
Termination, (2) the Employee’s death or (3) such other date as will cause such
payment not to be subject to such interest and additional tax.

(ii) For the Severance Period after the Date of Termination, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue benefits to the Employee and/or
the Employee’s family at least equal to those which would have been provided to
them in accordance with the welfare benefit plans, practices, policies and
programs provided by the Company and its Affiliates for medical, prescription,
and dental benefits to the extent applicable generally to other peer employees
of the Company and its Affiliates, as if the Employee’s employment had not been
terminated and with the same the level of monthly Employee contribution as
applicable prior to termination of employment; provided, however, that if the
Employee becomes reemployed with another employer and is eligible to receive
medical or other welfare benefits under another employer provided plan, the
medical and other welfare benefits described herein shall be secondary to those
provided under such other plan during such applicable period of eligibility.

(iii) To the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Employee all Other Benefits.

(b) Cause; Other Than for Good Reason. If the Employee’s employment is
terminated for Cause during the Change in Control Period, this Plan

 

6



--------------------------------------------------------------------------------

shall terminate without further obligations to the Employee, other than the
obligation to pay to the Employee (x) his Annual Base Salary through the Date of
Termination, (y) the amount of any compensation previously deferred by the
Employee and (z) Other Benefits through the Date of Termination, in each case to
the extent theretofore unpaid. If the Employee voluntarily terminates employment
during the Change in Control Period, excluding a termination for Good Reason,
this Plan shall terminate without further obligations to the Employee, other
than for Accrued Obligations and the timely payment or provision of Other
Benefits through the Date of Termination. In such case, all Accrued Obligations
shall be paid to the Employee in a lump sum in cash within 30 days of the Date
of Termination.

SECTION 5. EFFECT ON EQUITY COMPENSATION.

Immediately prior to a Change in Control, all equity compensation grants made to
an Employee by the Company that are outstanding at the time of such Change in
Control shall be accelerated and shall fully vest. This Plan is intended to
amend all equity compensation grants previously awarded to Employees to
accelerate vesting as described above to the extent vesting would not otherwise
be accelerated under the terms of such equity compensation grants.

SECTION 6. CONFIDENTIALITY.

An Employee shall hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company or any of its Affiliates, and their respective businesses, which shall
have been obtained by the Employee during the Employee’s employment by the
Company or any of its Affiliates and which shall not be or become public
knowledge (other than by acts by the Employee or representatives of the Employee
in violation of this Plan). After the Employee’s Date of Termination, the
Employee shall not, without the prior written consent of the Company or as may
otherwise be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.

SECTION 7. EXPENSES.

The Company shall pay any and all reasonable legal fees and expenses incurred by
an Employee in seeking to obtain or enforce, by bringing an action against the
Company, any right or benefit provided in this Plan if the Employee is
successful in whole or in part in such action.

SECTION 8. WITHHOLDING.

Notwithstanding anything in this Plan to the contrary, all payments required to
be made by the Company hereunder to an Employee or his estate or beneficiaries
shall be subject to the withholding of such amounts relating to taxes as the
Company reasonably may determine it should withhold pursuant to any

 

7



--------------------------------------------------------------------------------

applicable law or regulation. In lieu of withholding such amounts, in whole or
in part, the Company may, in its sole discretion, accept other provisions for
the payment of taxes and any withholdings as required by law, provided that the
Company is satisfied that all requirements of law affecting its responsibilities
to withhold compensation have been satisfied.

SECTION 9. NO DUTY TO MITIGATE.

An Employee’s payments received hereunder shall be considered severance pay in
consideration of past service, and pay in consideration of continued service
from the date hereof and entitlement thereto shall not be governed by any duty
to mitigate damages by seeking further employment.

SECTION 10. AMENDMENT, SUSPENSION OR TERMINATION.

This Plan may be amended, suspended or terminated at any time by the Board;
provided, however, that, following a Change in Control Event and during the
Change in Control Period relating to such Change in Control Event, the Board may
not amend, suspend or terminate this Plan without the consent of all Employees
then subject to the Plan.

SECTION 11. GOVERNING LAW.

This Plan shall be governed by the laws of the United States to the extent
applicable and otherwise by the laws of the District of Columbia, excluding the
choice of law rules thereof.

SECTION 12. SEVERABILITY.

If any part of any provision of this Plan shall be invalid or unenforceable
under applicable law, such part shall be ineffective to the extent of such
invalidity or unenforceability only, without in any way affecting the remaining
parts of such provision or the remaining provisions of this Plan.

SECTION 13. DISCLAIMER OF RIGHTS.

No provision in this Plan shall be construed to confer upon any individual the
right to remain in the employ or service of the Company or any Affiliate, or to
interfere in any way with any contractual or other right or authority of the
Company either to increase or decrease the compensation or other payments to any
individual at any time, or to terminate any employment or other relationship
between any individual and the Company. The obligation of the Company to pay any
benefits pursuant to this Plan shall be interpreted as a contractual obligation
to pay only those amounts described herein, in the manner and under the
conditions prescribed herein. The Plan shall in no way be interpreted to require
the Company to transfer any amounts to a third party trustee or otherwise hold
any amounts in trust or escrow for payment to any participant or beneficiary
under the terms of the Plan.



--------------------------------------------------------------------------------

SECTION 14. CAPTIONS.

The use of captions in this Plan is for the convenience of reference only and
shall not affect the meaning of any provision of this Plan.

SECTION 15. NUMBER AND GENDER.

With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.

SECTION 16. SECTION 409A.

It is the intention of the parties that payments or benefits payable under this
Plan not be subject to the additional tax imposed pursuant to Section 409A of
the Code. To the extent such potential payments or benefits could become subject
to such Section, the parties shall cooperate to amend this Plan with the goal of
giving the Employees the economic benefits described herein in a manner that
does not result in such tax being imposed.

* * * * *

This Plan was duly adopted and approved by the Board of Directors as of the 5th
day of March, 2006.

 

/s/ Linda A. Madrid

 

Secretary of the Meeting

 

9



--------------------------------------------------------------------------------

Schedule A

Operating Committee and Pay Level Y or Higher

If the Employee is a member of the Operating Committee or is at Pay Level Y or
higher, the amount equal to the product (1) the number of complete and partial
years of service with the Company (rounded to the nearest month) and
(2) one-twelfth of the sum of (x) the Employee’s Annual Base Salary and (y) the
Annual Bonus, but in no event shall the number of years of service be less than
12 or greater than 24.

If the Employee’s termination of employment occurs more than 12 months after the
Change in Control Date, the amount of the payments is reduced by one-twelfth of
the sum of (x) the Employee’s Annual Base Salary and (y) the Annual Bonus for
each complete month that the termination occurs after the anniversary of the
Change in Control Date. Notwithstanding the preceding sentence, if the
Employee’s termination of employment occurs more than 12 months after the Change
in Control Date, the amount shall not be less than the amount to which the
Employee would be entitled under the Company’s standard separation pay plan, if
any, in effect at the time of the Employee’s Date of Termination.



--------------------------------------------------------------------------------

Schedule B

Pay Levels S through X

If the Employee is at Pay Level S through X, the product (1) the number of
complete and partial years of service with the Company (rounded to the nearest
month) and (2) one-twelfth of the sum of (x) the Employee’s Annual Base Salary
and (y) the Annual Bonus, but in no event shall the number of years of service
be less than six or greater than 24.

If the Employee’s termination of employment occurs more than 12 months after the
Change in Control Date, the amount of the payments is reduced by one-twelfth of
the sum of (x) the Employee’s Annual Base Salary and (y) the Annual Bonus for
each complete month that the termination occurs after the anniversary of the
Change in Control Date. Notwithstanding the preceding sentence, if the
Employee’s termination of employment occurs more than 12 months after the Change
in Control Date, the amount shall not be less than the amount to which the
Employee would be entitled under the Company’s standard separation pay plan, if
any, in effect at the time of the Employee’s Date of Termination.



--------------------------------------------------------------------------------

Schedule C

Pay Levels below S

If the Employee is at a Pay Level below S, the product (1) the number of
complete and partial years of service with the Company (rounded to the nearest
month) and (2) one-twelfth of the sum of (x) the Employee’s Annual Base Salary
and (y) the Annual Bonus, but in no event shall the number of years of service
be less than four or greater than 24.

If the Employee’s termination of employment occurs more than 12 months after the
Change in Control Date, the amount of the payments is reduced by one-twelfth of
the sum of (x) the Employee’s Annual Base Salary and (y) the Annual Bonus for
each complete month that the termination occurs after the anniversary of the
Change in Control Date. Notwithstanding the preceding sentence, if the
Employee’s termination of employment occurs more than 12 months after the Change
in Control Date, the amount shall not be less than the amount to which the
Employee would be entitled under the Company’s standard separation pay plan, if
any, in effect at the time of the Employee’s Date of Termination.